Case 5:19-cv-00433-R Document 1-1 Filed 05/10/19 Page 1 of 5

CTIA M4

SJORIGINAL |
2 6 aden

HINGANANAL ESTEE co om corr

* 70 AES Ca Uae

piste
ArlonT. Carroll, FILED TAO) MA COUNSY

Plaintiff, APR &2 2018 ) CJ - 2019-2196

 

 

BN

v. RICKY ARES) — No.
udge
City of Oklahoma City, 48 )
an Oklahoma municipal corporation, EXHIBIT
Defendant. ) ; 4.
g
PETITION

Plaintiff, Arlon T. Carroll, (“Homeowner”), makes the following statements and
allegations in support of his claims against Defendant, City of Oklahoma City (“the City”).
The Parties, Jurisdiction, and Venue
il, Homeowner is a resident of Oklahoma County, Oklahoma, although Homeowner

is currently deployed to a foreign country as a member of the United States military.

2. The City is a municipal corporation, organized and existing under the laws of the
=
State of Oklahoma.
3. The events which transpired that resulted in Homeowner’s claims against the City,

occurred in Oklahoma County, State of Oklahoma.

4, This Court has subject matter and personal jurisdiction over this matter and the

parties to this case.

 

5. Oklahoma County is the proper venue for this litigation.
General Facts
6. Homeowner is the owner of certain residential real property located at 8301

Northwest 85" Street, Oklahoma City, Oklahoma County, Oklahoma, also known as: Lot 22,
Case 5:19-cv-00433-R Document 1-1 Filed 05/10/19 Page 2 of 5

Block 14, in Northridge Addition 5, an addition to the City of Oklahoma City, Oklahoma County,
State of Oklahoma (“the Property”)

7. On or about May 30, 2017, the City claims that it posted a notice at the

8. On or about June 01, 2017, the City sent to Homeowner’s address (2200 East Post
Oak Road, Norman, Oklahoma 73072) a Notice at the Property, claiming a violation of the
municipal code of the City.

CLAIM 1
Replevin / Conversion

9, The items characterized by the City as “trash, litter, rubble and/or debris” was in
fact valuable personal property which belonged to the Homeowner, The employees of the City
make no attempt to inspect the property prior to illegally taking Homeowner’s personal property
and removing it from the Property. Homeowner’s personal property was not a violation of any
municipal code of the City and posed no threat to health or safety of the public, and was not a
nuisance, contrary to the notice issued by the City.

10. Without allowing Homeowner a reasonable opportunity to move the personal
property, employees of the City wrongfully took Homeowner’s valuable personal property and
disposed of Homeowner’s personal property, and taking the personal property for the City’s own
use or destroying the personal property.

11. Homeowner demands return of his personal property wrongfully taken by the City,
or, in the alternative, the reasonable value of Homeowner’s personal property as of the date it was
taken by the City. As a result of the City’s actions, Homeowner has been damaged in an amount

to be determined at trial, but in a sum of at least $7,055.00.
Case 5:19-cv-00433-R Document 1-1 Filed 05/10/19 Page 3 of 5

CLAIM 2
Violation of the Servicemembers Civil Relief Act

12, At the time the City sent its notices to Homeowner and wrongfully took
Homeowner’s personal property, Homeowner was an actively deployed member of the United
States military.

13. Homeowner informed the City numerous times of his deployment. However, the
City ignored Homeowner’s situation and removed Homeowner’s personal property anyway, in
violation of Homeowner’s civil rights.

14, Asaresult of the City’s actions, Homeowner has been damaged in an amount to be
determined at trial, but in a sum which exceeds $10,000.00.

CLAIM 3
Declaratory Judgment

15, The City has assessed Homeowner with charges of $350.00 (mowing the Property)
and $1,400.00 (removal of Homeowner’s personal property), The City has made demand upon
Homeowner for payment of these assessments, and the City has claimed a lien against the Property.

16. The City’s action of mowing the Property was unnecessary due to the fact that
Homeowner had made arrangements for a mowing company to cut the grass at the Property.
Therefore, the City’s claim for mowing is bogus, as the lawn at the Property did not need mowing
at all.

17. The City’s action of taking Homeowner’s personal property was wrongful in that
Homeowner’s personal property was not “trash, rubble and/or debris” and was not a threat to the
health or safety of the public. Therefore, the City has no reasonable basis for taking Homeowner’s

personal property. Further, since Homeowner was actively deployed as a member of the United
Case 5:19-cv-00433-R Document 1-1 Filed 05/10/19 Page 4of 5

States military and the City was well aware of Homeowner's situation, the City did not give

Homeowner a reasonable amount of time to relocate his personal property.

18. | Homeowner requests that the Court make a determination and declare judgment
that Homeowner’s personal property was not in fact “trash, litter and/or debris”, as contended by
the City; that Homeowner’s personal property was not a threat to the health or satety of the public
and did not violate any municipal code of the City; that the City’s claim for mowing the Property
was unnecessary because Homeowner had made arrangements for a local lawn service company
to mow the lawn at the Property; that Homeowner does not owe the City for either the $350.00 for
the unnecessary mowing assessment or the $1,400.00 for the wrongful removal of Homeowner's
personal property.

WHEREFORE, Plaintiff, Arlon T. Carroll requests judgment in favor of Arlon T. Carroll
and against the City of Oklahoma City as follows:

Claim 1 (Replevin / Conversion): Homeowner demands return of his personal
property wrongfully taken by the City, or, in the alternative, the reasonable value of
Homeowner’s personal property as of the date it was taken by the City. As a result of the
City’s actions, Homeowner has been damaged in an amount to be determined at trial, but
in a sum of at least $7,055.00.

Homeowner

 

Claim 2 (Violation of the Servicemembers Civil Relief Act):

 

demands damages for violation of his civil rights under the Servicemembers Civil Relief
Act in an amount to be determined at trial, but in a sum which exceeds $10,000.00,

Claim 3 (Declaratory Judgment); Homeowner requests that the Court make a
determination and declare judgment that Homeowner’s personal property was not in fact

“trash, litter and/or debris”, as contended by the City; that Homeowner’s personal property
Case 5:19-cv-00433-R Document 1-1 Filed 05/10/19 Page 5of5

was not a threat to the health or safety of the public and did not violate any municipal code
of the City; that the City’s claim for mowing the Property was unnecessary because
Homeowner had made arrangements for a local lawn service company to mow the lawn at
the Property; that Homeowner does not owe the City for either the $350.00 for the
unnecessary mowing assessment or the $1,400.00 for the wrongful removal of
Homeowner’s personal property.

Costs and Attorney Fees: all the costs of this action, including attorney fees;
plus interest on the full amount owed at the percentage rate allowed by law.

Respectfully submitted,

Charles E. Wetsel, OBA #12035
Teague & Wetsel, PLLC

1741 West 33 Street, Suite 120
Edmond, Oklahoma 73013

Telephone: (405) 285-9200
Telecopier: (405) 509-2362 (direct)
e-mail: cwetsel@teaguewetsel,com
Attorneys for Plaintiff,

Arlon T. Carroll
